In three proceedings pursuant to Family Court Act article 4, the petitioner appeals, as limited by her brief, (1) from an order of the Family Court, Westchester County (Barone, J.), entered October 30, 1985, which, upon finding that the respondent was in arrears in the amount of $1,410, directed that the arrears be liquidated in the amount of only $5 per week; (2) from an order of the same court, entered October 30, 1985, which dismissed her petition seeking enforcement of the maintenance and support provisions of the parties’ judgment of divorce; and (3) from so much of an order of the same court, entered October 31, 1985, as granted the respondent’s cross petition to modify the maintenance provisions of the parties’ judgment of divorce by reducing his weekly maintenance payments from $110 to $40.
Ordered that the orders entered October 30, 1985, are affirmed, and the order entered October 31, 1985, is affirmed insofar as appealed from, with one bill of costs.
The findings of fact and recommendations of the Hearing Officer (to whom the court had referred the case), and the court’s decision and orders accepting these recommendations and findings were amply supported by the record. The court did not abuse its discretion in making the modifications and provisions for payments of arrears as indicated. Mollen, P. J., Thompson, Rubin and Kunzeman, JJ., concur.